Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 6/24/2021 are acknowledged.  Claims 1-21 are pending.  Claims 13, 15 and 18 are amended.  Claims 1-12 and 18-20 are withdrawn.  Claims 13-17 and 21 are subject to prosecution.
The eTerminal Disclaimer of record 6/24/2021 over US Patent No. 9,988,451 is acknowledged.

Election/Restrictions
Claim 13 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on 1/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the examiner’s amendment comprising the insertion into claim 18 was given in an interview with Richard Sutkus on July 15, 2021.

An examiner' s amendment to the record appears below in order to correct a typographical error. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
Cancel claims 1-12.
In claim 18: delete the semicolon “;”and replace with a colon “:” at the end of line 2.
In claim 18 insert the phrase, “an HIV-1 backbone coding sequence and” after “the vector including” in line 4.

NATURE OF THE CLAIM AMENDMENTS
Claim 18 is amended to correct a typographical error in line 2.  This amendment does not alter the scope of the claims.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims 6/24/2021, the Terminal Disclaimer filed 6/24/2021 and the Examiner’s amendments herein, all objections and rejections of record are WITHDRAWN.  The art does not teach or suggest a vaccine having at least a gp120 HIV-1 protein having an N425K mutation, wherein the gp120 protein have an N425K mutation binds to CD4.  In the Remarks of 6/24/2021, Applicant argues that Xiang 2002 (of record) shows the N425K mutation in gp120 does not bind CD4.  A review of Xiang shows the N425K mutation of gp120 is unable to bind CD4 (Table 2 of Xiang).  There are no other examples in the art which test CD4 binding of a gp120 comprising a N425K mutation; therefore it would be unpredictable that a gp120 comprising a N425K mutation would be able to bind CD4.  Further, the instant claims are supported at least by Example 2 of the instant specification. 
Thus, claims 13-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633